Case 1:17-cr-00101-LEK Document 641 Filed 11/12/19 Page 1 of 2          PageID #: 5492




                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )              CRIM. NO. 17-00101 LEK
                               )
                Plaintiff,     )              ORDER DENYING DEFENDANT’S
                               )              DEMAND FOR THE GOVERNMENT
      vs.                      )              TO PROVIDE THE DOCUMENTS
                               )              THAT THEY DELETED THE
 ANTHONY WILLIAMS,             )              CONTENTS FROM DISCOVERY TO
                               )              HINDER HIS DEFENSE
                Defendant.     )
 _____________________________ )

 ORDER DENYING DEFENDANT’S DEMAND FOR THE GOVERNMENT
    TO PROVIDE THE DOCUMENTS THAT THEY DELETED THE
     CONTENTS FROM DISCOVERY TO HINDER HIS DEFENSE

      Defendant Anthony Williams’s (“Defendant”) Demand for the Government

to Provide the Documents That They Deleted the Contents From Discovery to

Hinder His Defense (“Motion”) asserts, without any supporting evidence, that a

disc the Government produced in discovery, bates labeled

WILLIAMS_ET_AL_070049 (Disk 070049), is incomplete because the

Government “intentionally deleted” eight files from the disc. ECF No. 614.

      In its opposition, the Government represents that this CD contains “all files

that were copied and seized from one of Defendant’s electronic devices pursuant to

a search warrant.” ECF No. 627. The Government acknowledges that the disc

does not contain all data from the device; rather, it only contains data that was

responsive to the search warrant. Id. The Government no longer has authority to
Case 1:17-cr-00101-LEK Document 641 Filed 11/12/19 Page 2 of 2             PageID #: 5493




search the device for additional documents, but it made the full forensic image

available to Defendant on August 5, 2019.

      Because there is no evidence that the Government deleted any files, and

because the Government has made the full forensic copy of the device in question

available to Defendant, the Court DENIES the Motion.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii, November 12, 2019.




                                       Kenneth J. Mansfield
                                       United States Magistrate Judge




United States v. Williams, Crim. No. 17-00101 LEK; Order Denying Defendant’s Demand for
the Government to Provide the Documents That They Deleted the Contents From Discovery to
Hinder His Defense




                                            2
